Matter of Radin v Lowe (2016 NY Slip Op 03983)





Matter of Radin v Lowe


2016 NY Slip Op 03983


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1218 570444/11 48859/09 -5447

[*1]In re Lidya Radin, etc., [M-4034] & Petitioner,	Dkt.
vHon. Richard B. Lowe, III, et al., Respondents.


Lidya Radin, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for Hon. Richard B. Lowe, III and Eric T. Schneiderman, respondents.
Cyrus R. Vance, Jr., District Attorney, New York (Eleanor J. Ostrow of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the
same hereby is denied and the petition dismissed, without costs or disbursements.M-5447 Radin v Lowe 
Motion by proposed intervenor to intervene and for related relief denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK